DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 4 and 10 are canceled.  Claims 1-3, 5-8 and 16-21 are pending.  Claims 9, 11-15, 22-27 are withdrawn.  Claims 1-3, 5-8 and 16-21 are pending and will be examined.

All of the amendments and arguments have been thoroughly reviewed and considered but are not found persuasive for the reasons discussed below.  Any rejection not reiterated in this action has been withdrawn as being obviated by the amendment of the claims.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	This action is made NON-FINAL to address New Grounds of Rejection.

Response to Arguments
Applicant traverses the rejection over Kisaki in view of Schroeder and Aivazachvili.  In particular, Applicant traverses the teachings of Kisaki and in particular, at page 12-14 highlights the portions of Kisaki that differ from the claimed method.  Specifically, the format and design of the allele specific primer (see figure on page 12), the fragment cleavage feature of the claim (see Figure at the bottom of page 13).  Finally, the capture of the fragment followed by extension (see Figure at the top of page 14).  These arguments were persuasive and therefore a new ground of rejection is presented in view of Aivazachvili.
Applicant’s arguments with respect to claim(s) 1-3, 5-8 and 16-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-6, 9 and 11-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aivazachvili et al. (US PgPub 20070099211; May 2007) in view of Schroeder et al. (US PgPub 20040014105; January 2004).
With regard to claim 1, Aivazachvili teaches a method for detecting a target nucleotide variation on a target nucleic acid sequence using an amplification blocker and a VD-PTOCE (Variation Detection by Probing and Tagging Oligonucleotide Cleavage and Extension) assay, comprising:
(a) hybridizing the target nucleic acid sequence with a primer pair comprising an upstream primer and a downstream primer for amplification of the target nucleic acid, and a PTO-NV (Probing and Tagging Oligonucleotide for Nucleotide Variation); wherein each of the upstream primer and the downstream primer comprises a hybridizing nucleotide sequence complementary to the target nucleic acid sequence; and the PTO-NV comprises; 
(i) a 3'-targeting portion comprising a hybridizing nucleotide sequence complementary to the target nucleic acid sequence (Figure 1, element 14), 
(ii) a 5'-tagging portion comprising a nucleotide sequence non-complementary to the target nucleic acid sequence (Figure 1, element 16), and 
(iii) a nucleotide variation discrimination site comprising a complementary sequence to the target nucleotide variation on the target nucleic acid, positioned on a 5'-end part of the 3'- targeting portion; wherein the 3'-targeting portion of the PTO-NV is hybridized with the target nucleic acid sequence and the 5'-tagging portion of the PTO-NV is not hybridized with the target nucleic acid sequence; wherein the upstream primer is located upstream of the PTO-NV (Figure 2, where the sequence specific variation detection is depicted and where cleavage occurs); 
(b) contacting the resultant of step (a) with an enzyme having 5' nuclease activity under conditions for cleavage of the PTO-NV; wherein the upstream primer induces through its extended strand the cleavage of the PTO-NV by the enzyme having 5' nuclease activity (see Figure 2, where the primer is extended and the flap is cleaved);
wherein when the PTO-NV is hybridized with the target nucleic acid sequence having the target nucleotide variation complementary to the nucleotide variation discrimination site, the 5'- end part of the 3'-targeting portion forms a double strand with the target nucleic acid sequence; wherein when the PTO-NV is hybridized with the target nucleic acid sequence having the non-target nucleotide variation non-complementary to the nucleotide variation discrimination site in spite of the presence of the amplification blocker, the 5'-end part of the 3'-targeting portion does not form a double strand with the target nucleic acid sequence; wherein the second fragment comprises an additional 3'-end portion allowing the second fragment to be different from the first fragment (Figure 2, where the sequence specific variation detection is depicted and where cleavage occurs; see also Figure 3 and 6, where the fragment is released, captured and extended);
the 5'- end part of the 3'-targeting portion forms a double strand with the target nucleic acid sequence to induce cleavage from a first initial cleavage site and a first fragment is released (Figure 1, element 14 and 16);
(c) hybridizing a fragment released from the PTO-NV with a CTO (Capturing and Templating Oligonucleotide); wherein the CTO comprises in a 3' to 5' direction (i) a capturing portion comprising a nucleotide sequence complementary to the 5'-tagging portion or a part of the 5'- tagging portion of the PTO-NV and (see Figure 3 and 6, where the released fragment is captured on a immobilized capture probe and then extended);
(ii) a templating portion comprising a nucleotide sequence non-complementary to the 5'-tagging portion and the 3'-targeting portion of the PTO-NV; wherein the CTO has a sequence selected such that the CTO is not hybridized with the additional 3'-end portion of the second fragment to prevent the second fragment from extension when the second fragment is hybridized with the capturing portion of the CTO: wherein the first fragment or the second fragment released from the PTO-NV is hybridized with the capturing portion of the CTO (see Figure 3 and 6, where the released fragment is captured on a immobilized capture probe and then extended); 
(d) performing an extension reaction using the resultant of step (c) and a template-dependent nucleic acid polymerase; wherein when the first fragment is hybridized with the capturing portion of the CTO, it is extended to form an extended strand comprising a extended sequence complementary to the templating portion of the CTO; wherein when the second fragment is hybridized with the capturing portion of the CTO, it is not extended (see Figure 3 and 6, where the released fragment is captured on a immobilized capture probe and then extended); and 
wherein when the PTO-NV is hybridized with the target nucleic acid sequence having the target nucleotide variation complementary to the nucleotide variation discrimination site, the 5'- end part of the 3'-targeting portion forms a double strand with the target nucleic acid sequence to induce cleavage from a first initial cleavage site and a first fragment is released; wherein when the PTO-NV is hybridized with the target nucleic acid sequence having the non-target nucleotide variation non-complementary to the nucleotide variation discrimination site in spite of the presence of the amplification blocker, the 5'-end part of the 3'-targeting portion does not form a double strand with the target nucleic acid sequence to induce cleavage from a second initial cleavage site located downstream of the first initial cleavage site and a second fragment is released; wherein the second fragment comprises an additional 3'-end portion allowing the second fragment to be different from the first fragment (see Figure 3 and 6, where the released fragment is captured on a immobilized capture probe and then extended; see paragraph 44-47, where the details of the method are taught). 
 (e) detecting the presence of the extended strand, whereby the presence of the extended strand indicates the presence of the target nucleotide variation (paragraph 20, where the detection step occurs; see also paragraph 39-40, 44 and 49).
With regard to claim 5, Aivazachvili teaches a method of claim 1, wherein the nucleotide variation discrimination site is located within 10 nucleotides from the 5'-end of the 3'-targeting portion of the PTO-NV (Figure 2, where the sequence specific variation detection is depicted and where cleavage occurs).  
With regard to claim 6, Aivazachvili teaches a method of claim 1, wherein the 5'-end part of the 3'- targeting portion of the PTO-NV comprises a non-base pairing moiety located within 1-5 nucleotides from the nucleotide variation discrimination site; wherein the non-base pairing moiety enhances differentiation between the first initial cleavage site and the second initial cleavage site (Figure 2, where the sequence specific variation detection is depicted and where cleavage occurs).  
With regard to claim 16, Aivazachvili teaches a method of claim 1, wherein the amplification blocker, PTO-NV and/or CTO is blocked at its 3'-end to prohibit its extension (paragraph 34, where 3’ blockage is described).  
With regard to claim 17, Aivazachvili teaches a method of claim 1, wherein the method further comprises repeating all or some of steps (a)-(e) with denaturation between repeating cycles (paragraph 68-70, where the steps include denaturation steps).  
With regard to claim 19, Aivazachvili teaches a method of claim 1, wherein step (b) uses a template- dependent nucleic acid polymerase for the extension of the primers; wherein the template- dependent nucleic acid polymerase is the same as the enzyme having 5' nuclease activity (see Figure 2, where the primer is extended and the flap is cleaved).  
With regard to claim 20, Aivazachvili teaches a method of claim 1, wherein step (b) uses a template- dependent nucleic acid polymerase for the extension of the primers; wherein the template- dependent nucleic acid polymerase is different from the enzyme having 5' nuclease activity (see Figure 3 and 6, where the released fragment is captured on a immobilized capture probe and then extended; see paragraph 44-47, where the details of the method are taught).  
With regard to claim 21, Aivazachvili teaches a method of claim 1, wherein the enzyme having 5' nuclease activity is a thermostable DNA polymerase having 5' nuclease activity or FEN nuclease (paragraph 26).   
Regarding claim 1, while Aivazachvili teaches a method of amplification and detection which includes capture of the variation and target specific alleles, Aivazachvili does not teach the inclusion of an amplification blocker having the resistance to 5' nuclease cleavage or that the amplification blocker comprises a complementary sequence to a non- target nucleotide variation different from the target nucleotide variation on the target nucleic acid sequence; the amplification blocker is located downstream of the upstream primer or the downstream primer, wherein the amplification blocker is hybridized with the target nucleic acid sequence having the non-target nucleotide variation and not hybridized with the target nucleic acid sequence having the target nucleotide variation; wherein the hybridization of the amplification blocker with the target nucleic acid sequence having the non-target nucleotide variation inhibits the extension of the primer located upstream of the amplification blocker, thereby blocking the amplification of the target nucleic acid sequence having the non-target nucleotide variation.
With regard to claim 1, Schroeder teaches an amplification blocker having the resistance to 5' nuclease cleavage or that the amplification blocker comprises a complementary sequence to a non- target nucleotide variation different from the target nucleotide variation on the target nucleic acid sequence; the amplification blocker is located downstream of the upstream primer or the downstream primer, wherein the amplification blocker is hybridized with the target nucleic acid sequence having the non-target nucleotide variation and not hybridized with the target nucleic acid sequence having the target nucleotide variation; wherein the hybridization of the amplification blocker with the target nucleic acid sequence having the non-target nucleotide variation inhibits the extension of the primer located upstream of the amplification blocker, thereby blocking the amplification of the target nucleic acid sequence having the non-target nucleotide variation (Fig 11, 12, 13, where a PNA sequence specific blocker is included to suppress amplification of the blocked sequence; see Figure legend at paragraph 34-36). 
With regard to claim 2, Schroeder teaches a method of claim 1, wherein the amplification blocker comprises nucleosides/nucleotides having a backbone resistant to 5' nuclease activity (paragraph 59 and 191, where the sequences of the PNA probes are nuclease resistant).  
With regard to claim 3, Schroeder teaches a method of claim 1, wherein the amplification blocker comprises peptide nucleic acid (PNA), locked nucleic acid (LNA), Morpholino, glycol nucleic acid (GNA), threose nucleic acid (TNA), bridged nucleic acids (BNA), N3'-P5' phosphoramidate (NP) oligomers, minor groove binder-linked oligonucleotides (MGB-linked oligonucleotides), phosphorothioate (PS) oligomers, Ci-C4 alkylphosphonate oligomers, phosphoramidates, 8- phosphodiester oligonucleotides, a-phosphodiester oligonucleotides or a combination thereof (Fig 11, 12, 13, where a PNA sequence specific blocker is included to suppress amplification of the blocked sequence; see Figure legend at paragraph 34-36).
With regard to claim 18, Aivazachvili teaches a method of claim 1, wherein the method is performed to detect at least two types of nucleotide variations; wherein the upstream primer and the downstream primer comprise at least two types of upstream primers and downstream primers, the amplification blocker comprises at least two types of amplification blockers, and the PTO- NV comprises at least two types of PTO-NVs (Fig 11, 12, 13, where a PNA sequence specific blocker is included to suppress amplification of the blocked sequence; see Figure legend at paragraph 34-36).    
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Aivazachvili to include the amplification blocker of Schroeder to arrive at the claimed invention with a reasonable expectation for success. Kisaki teaches a method of mutation detection using a discriminating primer, however, the amplification blocker of Schroeder provides “methods for the enrichment of a low abundance polynucleotide in a sample of polynucleotides comprising at least one low abundance and at least one high abundance polynucleotide, where the method generally comprises exposing the sample to at least one enzymatically non-extendable nucleobase oligomer having a nucleobase sequence complementary to a sequence within the high abundance polynucleotide under conditions such that base pairing occurs, and then subjecting the sample to conditions for polymerase extension” (paragraph 7).  Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Aivazachvili to include the amplification blocker of Schroeder to arrive at the claimed invention with a reasonable expectation for success.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aivazachvili et al. (US PgPub 20070099211; May 2007) in view of Schroeder et al. (US PgPub 20040014105; January 2004) as applied over claims 1-6, 9 and 11-21 in view of Kisaki et al. (J Clin Laboratory Anal, 2010, 24:85-91).
With regard to claim 7, Kisaki teaches a method of claim 6, wherein the non-base pairing moiety is (i) a nucleotide comprising an artificial mismatch base or a universal base, (ii) a non-base pairing nucleotide modified to be incapable of base pairing, or (iii) a non-base pairing chemical compound (Table 1, where the sequences of the primers and probes are provided and which include an induced mismatch).  
With regard to claim 8, Kisaki teaches a method of claim 1, wherein the nucleotide variation is a substitution variation (p. 88, col. 2).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Aivzachvili and Schroeder to include specific types of mutations or variations as taught by Kisaki to arrive at the claimed invention with a reasonable expectation for success. While both Aivazachvili and Schroeder include sequence specific hybridization and detection steps, Kisaki is particular in regard to mismatches.  Kisaki teaches “We have developed a new method based on specific primer extension reactions coupled with plate hybridization for high throughput genotyping of single-base mutations. To improve the switching characteristics of the primer extension reaction, we introduced an artificial mismatch two bases upstream of the 30-terminal base in the detection primers. A set of primers that correspond to wild-type and mutant DNA segments can be used to accurately analyze single-base mutations” (Abstract).  Kisaki also teaches “we have developed a new genotyping method for single-base mutation that is accurate, sensitive, easy, and simple in operation. It could be useful for a number of applications that require highthroughput, such as multiple-candidate gene screens and clinical diagnostics” (p 90, col. 2).  Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Aivzachvili and Schroeder to include specific types of mutations or variations as taught by Kisaki to arrive at the claimed invention with a reasonable expectation for success.

Conclusion
No claims are allowed.  All claims stand rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637